DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa (JP 2015-134580, with English machine translation) in view of Shimizu (US 2019/0344622).
Regarding claim 1, Tsunekawa discloses a pneumatic tire comprising a tread with first and second major grooves (see grooves 10 and ribs 32) and a plurality of first/second recessed regions extending from the first/second grooves and terminating in the interior of the lug (see chamfered sipes 112, 212 wherein the chamfered opening is the recess). See Figs. 1 and 2. The plurality of recesses are arranged next to each other in the tire circumferential direction in alternating fashion (see Fig. 1). 
Tsunekawa does not disclose the lugs as having a protruding central region or the recesses (chamfered openings) as having a vertical face and planar base as claimed. 
As to the protruding central region, in the same field of endeavor of pneumatic tire treads, Shimizu teaches configuring the outer contour line defining a road contact surface of each of the ribs to project outward from an arc R passing through opposite end points of the main grooves to enable improvement in drainage performance of the rib at contact with the ground so that wet performance 
As to the vertical face and planar base, Shimizu also teaches that chamfered portions may alternatively be provided with a rectangular cross-section shape to enable a groove volume to be sufficiently secured against deformation of the tread portion at a contact with the ground, so that drainage performance can be improved ([0020,0054]). Further, the rectangular shape is shown to be an art recognized alternative to angled chamfer shapes (see Fig. 8A and 9D, [0054]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the chamfers of Tsunekawa with rectangular cross-sections as taught by Shimizu to enable a groove volume to be sufficiently secured against deformation of the tread portion at a contact with the ground, thereby improving drainage performance ([0020,0054]). In providing a rectangular cross-section, the recessed regions would have a vertical face and planar base that is horizontal. 
As to the width of the base increasing from the center in the width direction of the lug to an end of the lug, Tsunekawa clearly illustrates the terminal end of the sipe/chamfer as having a rounded shape (see Fig. 1) whose width increases from the tip towards the constant width portion. 
As to the width of the recessed region being not less than 3.3mm, Tsunekawa teaches the chamfer width L1 as 0.5 to 3.0mm and the sipe width L2 as 0.3 to 2.0mm ([0023]). The width of the recessed region is equal to the width of the two chamfers plus the width of the sipe, and the recited width ranges for L1 and L2 yield a total recess width ranging from 1.3 to 8 mm (recessed region width = L1*2+L2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the recessed regions of Tsunekawa with widths of not less than 3.3mm 
Regarding claim 2, while Tsunekawa does not expressly disclose the height difference as 0.5 to 1.5mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the vertical height of the Tsunekawa recesses within the claimed range since Tsunekawa teaches the chamfer depth D1 as 1 to 4mm ([0023]), said range overlapping the claimed range.
Regarding claim 3, a sipe is formed at the central region of each recessed region (see 123a in Fig. 2 and Fig. 1).
Regarding claims 4 and 5, Tsunekawa clearly illustrates the terminal end of the sipe/chamfer as having a rounded shape (see Fig. 1) whose width increases from the tip towards the constant width portion. The width of the planar base at the end of the lug is largest compared to other portion of the planar base (the "other portion" being the narrowed tip). As to claim 5, the rounded tip results in a gradual increase as one proceeds from the center of the lug to the end of the lug. The claim does not require a continuous width increase from center and shoulder and thus does not exclude the constant width portion.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2017/0297378) in view of Shimizu (US 2019/0344622).
Regarding claim 1, Honda discloses a pneumatic tire comprising a tread with first and second major grooves (see grooves 23, 24 and rib 34) and a plurality of first/second recessed regions extending from the first/second grooves and terminating in the interior of the lug (see chamfered regions 62a, 62b, 62c, and 62d wherein the chamfered opening is the recess). See Fig. 1. The plurality of recesses are arranged next to each other in the tire circumferential direction in alternating fashion (see Fig. 1). 
Honda discloses the lug as having a protruding central region (see R7 compared to ends of R8, R9 in Fig. 2--protruding by h).
Honda does not disclose the recesses (chamfered openings) as having a vertical face and planar base as claimed. In the same field of endeavor of pneumatic tire treads, Shimizu teaches that chamfered portions may alternatively be provided with a rectangular cross-section shape to enable a groove volume to be sufficiently secured against deformation of the tread portion at a contact with the ground, so that drainage performance can be improved ([0020,0054]). Further, the rectangular shape is shown to be an art recognized alternative to angled chamfer shapes (see Fig. 8A and 9D, [0054]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the chamfers of Honda with rectangular cross-sections as taught by Shimizu to enable a groove volume to be sufficiently secured against deformation of the tread portion at a contact with the ground, thereby improving drainage performance ([0020,0054]). In providing a rectangular cross-section, the recessed regions would have a vertical face and planar base that is horizontal. 
As to the width of the base increasing from the center in the width direction of the lug to an end of the lug, Honda teaches the ends of the chamfered region as having parts 62c and 62d whose widths are gradually reduced towards the widthwise center of the land portion ([0043]).
As to the width of the recessed region being not less than 3.3mm, Honda teaches the chamfer width 62a as 2.5mm and chamfer width 62b as 1.5mm which yields a total width of 4.0mm ([0040,0041]).
Regarding claim 2, Honda teaches chamfer heights of 1.5mm ([0042]).
Regarding claim 3, a sipe is formed at the central region of each recessed region (see 53 in Fig. 1).
Regarding claims 4 and 5, Honda teaches the ends of the chamfered region as having parts 62c and 62d whose widths are gradually reduced towards the widthwise center of the land portion ([0043]). 
Regarding claim 7, sipe 53 has a length longer than that of the recessed regions (sipe 53 extends beyond the chamfered regions in Fig. 1).

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamugi (US 2013/0068360) in view of Shimizu (US 2019/0344622), Buxton (US 2013/0153104), and Iwasaki (US 2014/0238567).
Regarding claims 1 and 6, Tamugi discloses a pneumatic tire comprising a lug (rib 21), first and second major grooves (3, 4), and first and second recessed regions (see slots 11, 12, 13) which are arranged in alternating fashion along a tire circumferential direction and are disposed next to each other. As illustrated in Fig. 2, the width of these recessed regions increases as one proceeds from the center of the lug to an end of the lug. 
Tamugi does not disclose the lug as having a protruding central region; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the central region of the ribs in Tamugi to protrude as claimed since Shimizu, similarly directed towards a ribbed pneumatic tire tread, teaches that drainage and wet performance can be improved by configuring a rib contour to project outward past an arc passing through the opposite ends of the rib (see [0053] and Fig. 7).
Tamugi is silent as to the cross-section of the recessed regions (slots 11, 12, 13) and thus does not disclose a vertical face and planar base with horizontal or inclined orientation. It would have been 
Tamugi does not expressly teach the widths of the slots; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the slots with widths of at least 3.3 mm since it is very common and conventional to configure lateral grooves/slots with widths within said range--for example, Iwasaki discloses a tread having blind lug grooves of similar shape, arrangement, and function as Tamugi, wherein Iwasaki teaches a preferred width range of 4 to 7 mm ([0062]). Given Tamgui's silence as to the width of the slots, one would have been motivated to look to similar tire tread art to determine conventional widths known to be suitable for lateral grooves/slots formed in ribs. One would have further been motivated to select a width that allows for the grooves to receive and release mud during travel ([0062]). 
Regarding claims 4 and 5, the slots are shown to have a gradually increasing depth from their terminal end to the opening end at the main groove.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERT C DYE/Primary Examiner, Art Unit 1749